Exhibit 10.4

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITY UNDER
SUCH ACT OR EXEMPTION THEREFROM OR UNLESS SOLD PURSUANT TO RULE 144 PROMULGATED
UNDER SUCH ACT.

 

 

AKSYS, LTD.
UNSECURED SUBORDINATED PROMISSORY NOTE

 

No.    

 

                  ,      2004

$               

 

Lincolnshire, Illinois

 

1.                                      Principal.

 

1.1       Aksys, Ltd., a Delaware corporation (the “Company”), for value
received, hereby promises to pay to the order of                         , or
its permitted assignee(s) (hereinafter, the “Purchaser” or the “Holder”), the
amount of                          Dollars ($              ) (“Principal”) in
lawful money of the United States or as otherwise hereinafter set forth.  This
Unsecured Subordinated Promissory Note (the “Note”) is being issued by the
Company pursuant to that certain Note Purchase Agreement, dated as of February
23, 2004 (the “Agreement”), by and among the Company, the Purchaser and [Durus
Life Sciences Master Fund Ltd./Artal Long Biotech Portfolio LLC] pursuant to
which the Company is issuing, unsecured subordinated promissory notes in
aggregate principal amount of Sixteen Million One Hundred Thousand Dollars
($16,100,000.00) (collectively, the “Notes”), of which this Note is one, in
increments of One Thousand Dollars ($1,000.00).

 

1.2       This Note shall not bear interest.  No payment of Principal or other
amounts under this Note shall be due until the applicable “Maturity Date” which
shall be the earliest to occur of (i) an Event of Default (as defined in
Article 2 hereof), (ii) a Change of Control (as defined in Article 6 hereof),
(iii) four (4) business days after a Selection Date (as defined in Article 5
hereof), (iv) an Expiration Date (as defined in Article 5 hereof), or
(v) February 23, 2009, and on any such Maturity Date the Note shall be repaid in
full except as otherwise provided in this Note.  This Note is not secured by any
assets or securities of the Company and is subordinated to all Senior
Indebtedness (as defined in Article 4 hereof) of the Company.

 

1.3       Upon payment in full of Principal hereof and all other amounts due
hereunder, this Note shall be cancelled and shall be surrendered to the Company,
but any prior cancellation of this Note shall not limit the Holder’s subsequent
right to receive the Acquisition Premium Amount, if applicable, in accordance
with the terms hereof.

 

1.4       Principal and any other amounts due under this Note shall be payable
to the Holder hereof at such address as provided by the Holder pursuant to the
Agreement or as the Holder shall from time to time designate by written notice
to the Company pursuant to the notice provisions set forth in the Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      Events of Default.  The occurrence of
any one or more of the following events shall constitute an “Event of Default”
hereunder:

 

2.1       Failure to pay all Principal or any other amounts due and payable
hereunder on the Maturity Date; or

 

2.2       Any of the following events:  (a)  The commencement of a voluntary
petition in bankruptcy or the filing of a petition to have the Company declared
bankrupt or insolvent or the filing of any other petition of reorganization,
arrangement or similar relief by or for the Company under any applicable law
regarding insolvency or relief for debtors, unless such proceeding is vacated,
discharged, or stayed or bonded pending appeal within 60 days from the
commencement thereof; (b) the making by the Company of a general assignment for
the benefit of creditors or any similar undertaking; (c) the appointment of a
receiver, trustee or similar officer for the business or property of the
Company, which appointment is not vacated, discharged, stayed or bonded pending
appeal within 60 days from such appointment; or (d) the admission by the Company
in writing of its inability to pay its debts generally as such debts become due.

 

3.                                      Remedies upon an Event of Default.  At
any time an Event of Default exists, the Holder shall have such remedies, as
provided herein or by applicable law.  Upon the occurrence of any Event of
Default under Section 2.2, payment of Principal and any other amounts payable
hereunder shall be deemed accelerated automatically and immediately due and
payable to the Holder.  At any time any other Event of Default exists, payment
of Principal and any other amounts payable hereunder shall be accelerated and
shall be due and payable to the Holder upon notice thereof from the Holder.

 

4.                                      Subordination.

 

4.1       Terms of Subordination.  Notwithstanding anything to the contrary, the
obligations of the Company in respect of this Note will be subordinate and
junior in right of payment to the payment in full in cash of any and all
existing and future Senior Indebtedness (as defined below) on the terms set
forth in this Section 4.1.  Upon any distribution to creditors of the Company in
a liquidation or dissolution of the Company, in a bankruptcy, reorganization,
insolvency, receivership or similar proceeding relating to the Company or its
property, or in an assignment for the benefit of creditors or in any marshaling
of the Company’s assets and liabilities:  (a) holders of Senior Indebtedness
will be entitled to receive payment in full of all obligations due in respect of
such Senior Indebtedness (including interest after the commencement of any
bankruptcy proceeding at the rate specified in the applicable Senior
Indebtedness) before the Holder of this Note will be entitled to receive any
payment or distribution with respect to this Note; and (b) until all obligations
with respect to Senior Indebtedness (as provided in clause (a) above) are paid
in full, any distribution to which the Holder would be entitled but for this
Article 4 will be made to holders of Senior Indebtedness, except that the Holder
may receive common stock, par value $0.01 per share, of the Company (“Common
Stock”) in exchange for all or a portion of this Note (to the extent provided in
Section 5.2 below).  In the event any such distribution is paid to the holders
of Senior Indebtedness instead of to the Holder of this Note, then upon payment
in full in cash of all Senior Indebtedness, the Holder of this Note shall be
subrogated to the

 

2

--------------------------------------------------------------------------------


 

claims of the holders of Senior Indebtedness to the extent of such
distribution.  Payments may not be made hereunder, and no rights or remedies may
be exercised by the Holder in respect of this Note, to the extent, but only to
the extent, (i) any such payment or the exercise of such rights or remedies by
the Holder would result in a default or acceleration under any material
agreement or instrument with a third party unaffiliated with the Company with
respect to Senior Indebtedness, or (ii) any default exists under any material
agreement or instrument with a third party unaffiliated with the Company with
respect to Senior Indebtedness.  The restrictions on payment and the exercise of
rights and remedies in the preceding sentence shall not be applicable (i) to the
Company’s obligation to make cash payments to the holder of the Note in
connection with a Change of Control; and (ii) to the Company’s obligation to
issue Common Stock as payment for the Note at any time when the Company may pay
the Note by exchange of Common Stock as provided herein.  Accordingly, any delay
in any cash payment under this Note (other than in connection with a Change of
Control) resulting from the restrictions contained in this Article 4 shall not
result in any breach or default under this Note so long as the Company provides
in lieu of cash payment, payment of the Note by exchange of its Common Stock if
and to the extent that payment in Common Stock is available under the terms of
this Note at such time.  The Holder, whether upon original issue or upon
transfer or assignment hereof, by its acceptance hereof agrees that this Note
shall be subject to the provisions of this Article 4.  If the Company shall
determine to create senior debt securities, senior credit facilities or other
senior financing arrangements (including without limitation senior equipment
financing) and, in order to consummate such transactions, the creditor(s)
thereto request that the Holder execute and deliver to such creditor(s) other
instruments, documents or agreements evidencing the subordination of this Note
to such securities, facilities or arrangements, the Holder agrees to cooperate
with the Company and to take, or cause to be taken, all action, and do, or cause
to be done, all things, reasonably necessary, or reasonably requested by the
applicable senior creditor(s) for such securities, facilities or arrangements,
to carry out and effectuate the intent of the subordination terms of this
Article 4; provided such undertakings are not otherwise inconsistent with the
intent of the parties in this Note.

 

4.2       Senior Indebtedness.  For purposes of this Note and the Agreement,
“Senior Indebtedness” shall mean the following:  all advances, debts,
liabilities, obligations, covenants and duties, contingent or otherwise, that in
accordance with generally accepted accounting principles should be classified on
the Company’s balance sheet as liabilities, or to which reference should be made
by footnotes thereto, together with any amendments, renewals, extensions,
modifications, refinancings and refundings of any of the foregoing, including in
any event and whether so classified all:  (a) obligations created, issued or
incurred by the Company for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another person subject to an
agreement, contingent or otherwise, to repurchase such property from such
person); (b) obligations of the Company to pay the deferred purchase or
acquisition price of property or services, including trade accounts payable and
accrued expenses; (c) indebtedness of others secured by a lien on the property
of the Company, whether or not the respective indebtedness so secured has been
assumed by the Company; (d) obligations of the Company in respect of letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for the account of the Company; (e) lease obligations of the
Company; and (f) without duplication, obligations of the Company under
guarantees of indebtedness of others; provided, however, notwithstanding

 

3

--------------------------------------------------------------------------------


 

anything to the contrary in this Section 4.1, “Senior Indebtedness” shall not
include any other obligations, including indebtedness, that by the terms of the
instrument(s) by which such obligations were created or incurred expressly
provides that it (i) is junior in right of payment to this Note or (ii) ranks
pari passu in right of payment with this Note.

 

4.3       Relative Rights. This Article 4 defines the relative rights of the
Holder of  this Note and holders of Senior Indebtedness and nothing in this Note
or the Agreement will:  (a) impair, as between the Company and the Holder of
this Note, the obligation of the Company, which is absolute and unconditional,
to pay Principal of, and, if any, premium and other amounts on, the Note in
accordance with its terms; or (b) affect the relative rights of the Holder of
this Note and creditors of the Company other than such rights in relation to
holders of Senior Indebtedness.  If the Company fails because of this Article 4
to pay Principal of, and, if any, premium and other amounts on, this Note on the
applicable due date, the failure is still an Event of Default.  The right of the
Holder of this Note to receive payment of (i) Principal, premium and other
amounts, if any, in cash in connection with a Change in Control, or (ii)
Principal in Common Stock in connection with all other respective due dates
expressed in the Note (so long as and to the extent that Common Stock may be
issued to the Holder in connection with such due date in accordance with the
terms of the Note), and to bring suit for the enforcement of any such payment
(in cash in the case of a Change of Control or for Common Stock in connection
with all other applicable due dates), shall not be impaired or affected without
the consent of the Holder.

 

4.4       Permitted Payments.  To the extent permitted by the terms of
Section 4.1 above, the Company may pay, and the Holder may accept, payments
against any otherwise subordinated amount on or before the Maturity Date subject
to the terms of Article 6 below.

 

5.                                      Payment or Prepayment; Exchange for
Common Stock of the Company.

 

5.1       Payment or Prepayment.  Subject to the terms of Article 6 below, the
Company shall have the right at any time and from time to time, including on the
Maturity Date, upon ten (10) business days written notice to the Holder, to pay
or prepay Principal and any other amounts then determinable and payable to the
Holder in cash, in whole or in part, without prepayment penalty.  The Company
may further exercise its right to pay or prepay all or any part of this Note at
any time notwithstanding any one or more partial prepayments hereunder.  If not
previously prepaid, the Company shall repay this Note on the Maturity Date.

 

5.2       Exchange for Common Stock of the Company.  Subject to the terms of
Article 6 below, the Company shall have the right, at any time from and after
the Initial Exchange Eligibility Date (as such term is defined below) through
and including the one (1) year anniversary date of the Initial Exchange
Eligibility Date (the “Expiration Date”), to elect, in its sole discretion and
in lieu of repayment in cash of all or any portion of Principal due under this
Note, to repay such amount of Principal in Common Stock of the Company
(hereinafter, an “Election”), subject to the following:

 

(a)                                  The Company may only make an Election
within one year after the later of the following dates (the “Initial Exchange
Eligibility Date”):  (i) August 30, 2005; and (ii) the first

 

4

--------------------------------------------------------------------------------


 

trading date upon which the Holder is not subject to Section 16 of the
Securities Exchange Act of 1934, as amended (“Section 16”), with respect to its
then-current holdings, either directly or indirectly, of equity securities of
the Company or the Holder being part of a Section 16 “group” or subject to
Section 16 in any other way; provided, that with regard to subsection (ii) of
this Section 5.2(a), the Holder shall provide written notice to the Company
within twenty (20) business days following the date the Holder first satisfies
the requirements thereunder.

 

(b)                                 Upon the Election, the Company may exchange
all or a portion of the then-outstanding Principal under this Note (the
“Election Amount”) for that number of duly authorized, validly issued, fully
paid and non-assessable shares of Common Stock of the Company equal to the
Election Amount divided by the Exchange Price (as such term is defined below). 
To the extent that the Company does not cause the exchange of all of the
then-outstanding Principal under this Note, and provided the Note is not then
subject to a Section 16 Cutback (as such term is defined below), then the
Company shall pay the remaining balance of Principal thereof in cash four (4)
business days after the Selection Date in connection with the Election.

 

(c)                                  “Exchange Price” shall mean the average of
the closing prices of Common Stock on the Nasdaq National Market over the twenty
(20) trading-day period, as adjusted for the effect of any stock split, stock
dividend, combination, reclassification or other similar transaction during such
period, ending on the trading day immediately prior to the date (the “Selection
Date”) selected by the Board of Directors of the Company in good faith (the
“Measurement Period”), provided that (i) the Selection Date is the date the
Board of Directors of the Company meets or acts by written consent to make its
selection, and (ii) the Company has not sold any capital stock of the Company
(other than upon the exercise of stock options, pursuant to employee benefit
plans or upon exercise of previously issued warrants or similar rights) or taken
any other similar action that has adversely affected the price of Common Stock
during the Measurement Period, including announcing during the Measurement
Period the intention to sell capital stock of the Company.

 

(d)                                 The Company shall provide written notice to
the Holder, no later than one (1) business day after the Selection Date, of (i)
the Selection Date, (ii) the Exchange Price, and (iii) the amount of Principal
that the Company shall exchange for Common Stock of the Company.

 

(e)                                  The Company shall cause promptly to be
issued and delivered to the Holder or such other person as the Holder may
designate in writing to the Company, but no later than four (4) business days
after the Selection Date, the number of full shares of Common Stock so issued
upon the Election.  At the prompt election of the Holder, the Company shall
issue such shares of Common Stock (i) in the form of a certificate or
certificates or (ii) if available, through The Depository Trust Company’s DWAC
system, provided the Holder has first surrendered to the Company this Note (and,
in the event of a partial payment of the Note by exchange for Common Stock as a
result of a Section 16 Cutback, the Company shall issue a new unsecured
subordinated promissory note (representing the portion of Principal of the Note
not so exchanged) otherwise having the same terms and provisions as this Note
and reflecting the remaining unpaid balance of Principal thereof, or shall pay
the remaining balance of Principal thereof in cash, as the case may be).  The
Holder may designate in writing to the Company at any time prior to the date of
issuance, including prior to the Selection Date, its desired method of issuance
for shares of Common Stock and the name or names in which such shares are to be
issued.  Any such certificate or certificates or shares of Common Stock
delivered through The Depository Trust Company’s DWAC system shall

 

5

--------------------------------------------------------------------------------


 

be deemed to have been issued and any person so designated to be named therein
shall be deemed to have become a holder of record of such shares of Common Stock
as of the Selection Date.

 

(f)                                    Notwithstanding the fixing of the
Selection Date, if the Exchange Price upon such Selection Date would result in
the issuance of shares of Common Stock to the Holder or its Section 16 Group
such that the Holder or its Section 16 Group (i) would hold in excess of 9.9% of
the Company’s Common Stock, including any shares of Common Stock otherwise owned
by the Holder or its Section 16 Group and after giving effect to the exchange of
all outstanding Notes then held by the Holder or its Section 16 Group,
respectively, or (ii) would otherwise be subject to Section 16 after giving
effect to the exchange of all outstanding Notes then held by the Holder or its
Section 16 Group, respectively, then the Exchange Price shall automatically be
fixed as to only that portion of this Note, and this Note may only be exchanged
for Common Stock (hereinafter, a “Section 16 Cutback”), such that, upon delivery
of such shares of Common Stock, together with Common Stock delivered upon a pro
rata exchange of the Notes held by the Holder’s Section 16 Group, if applicable,
does not cause the Holder, or its Section 16 Group, respectively, to exceed in
the aggregate an ownership level of 9.9% of the Company’s Common Stock or, if
applicable, such lower amount of Common Stock such that the Holder, and its
Section 16 Group, respectively, do not otherwise become subject to Section 16. 
Upon receipt of the written notice from the Company of the fixing of the
Selection Date, if the Holder shall then determine that the Note is subject to a
Section 16 Cutback, the Holder shall notify the Company promptly in writing.

 

(g)                                 In the event of a Section 16 Cutback, the
Company shall have the option to pay the balance of the unpaid Principal under
this Note in cash or to set an Exchange Price applicable to the balance of this
Note held by the Holder upon action of the Board of Directors in one or more
successive tranches, as applicable, in accordance with the terms of this
Section 5.2, provided, however, that in the event that the Company elects to
cause the exchange of the remaining balance of Principal into shares of Common
Stock it shall do so as promptly as practicable after such remaining balance may
be exchanged without causing the Holder to become subject to Section 16.  The
Company shall consult with the Holder of the Note in order to establish the new
Exchange Price for the remaining balance of the Note as soon as practicable
after the initial tranche of shares issued upon exchange of the initial portion
of the Principal under this Note has been exchanged with respect to the Initial
Exchange Eligibility Date.  In connection with any remaining tranche(s), in
setting the Exchange Price for such remaining tranche(s), (i)  reference to the
Initial Exchange Eligibility Date herein shall be substituted with the first
date the initial or, if applicable, subsequent tranche(s) of Common Stock
delivered in exchange for portions of this Note and held by the Holder or its
Section 16 Group shall have all been sold or otherwise distributed to persons
not a part of the Holder’s Section 16 Group such that additional shares of
Common Stock may be issued to the Holder without making the Holder subject to
Section 16 after giving effect to the exchange of  subsequent tranche(s) of
Common Stock for the Notes, (ii) with respect to each new Initial Exchange
Eligibility Date for subsequent tranche(s), the Board of Directors of the
Company shall select in good faith pursuant to terms of Section 5.2(c) above and
this Section 5.2(g) a corresponding Selection Date for the exchange of such
subsequent tranche, (iii) the Expiration Date herein shall be the one (1) year
anniversary date of the new Initial Exchange Eligibility Date set forth in
subsection (i) of this Section 5.2(g) and (iv) notice requirements under this
Section 5.2 shall adjust accordingly.  In the event of a Section 16 Cutback, the
Maturity Date shall only apply to that portion of the Note then exchangeable for
shares of Common Stock following such Section 16

 

6

--------------------------------------------------------------------------------


 

Cutback and the Maturity Date for the remaining balance of unpaid Principal
under this Note shall be established in successive tranche(s) in accordance with
the terms of Section 5.2.

 

(h)                                 For purposes of Section 5.2(f) above, the
Holder’s “Section 16 Group” shall mean any group of security holders of the
Company who, together with the Holder, would otherwise constitute a “group” for
purposes of Section 16, in each case as set forth in a notice in writing by the
Holder to the Company.

 

(i)                                     For purposes of Section 5.2(f) above,
the number of shares of Common Stock beneficially owned by the Holder and its
Section 16 Group shall include the number of shares of Common Stock issuable
upon exchange of this Note, or portion thereof, with respect to which the
determination of Section 5.2(f) is being made, but shall exclude the number of
shares of Common Stock which would otherwise be available for exchange by the
Company upon (A) exchange of the remaining portion of this Note or other Notes
beneficially owned by the Holder or its Section 16 Group and (B) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any other Notes), in each case
subject to a limitation on exchange, conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
Section 16 Group.  Except as set forth in the preceding sentence, for purposes
of Section 5.2(f), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended.  For purposes
of  Section  5.2(f), in determining the number of outstanding shares of Common
Stock, the calculation shall be made using the number of outstanding shares of
Common Stock as reflected in (x) the Company’s most recent Form 10-Q or Form
10-K, as the case may be, (y) a more recent public announcement by the Company
or (z) any other more recent notice by the Company or its transfer agent to the
Holder setting forth the number of shares of Common Stock outstanding.  For any
reason and at any time, upon the written or oral request of the Holder, the
Company shall within two (2) business days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding.  In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the exchange, conversion or exercise of securities of the Company,
including, to the extent applicable, this Note, by the Holder or its Section 16
Group since the date as of which such number of outstanding shares of Common
Stock was reported.

 

(j)                                     The Company covenants to the Holder
that, should the Holder be subject to a Section 16 Cutback, the Company shall
only elect to exchange Notes owned by the Holder’s Section 16 Group for shares
of Common Stock on a pro rata basis based upon the Principal amount of the Notes
held by them.

 

6.                                      Change of Control.

 

(a)                                  In the event of a Change of Control (as
defined below), payment of Principal hereunder shall accelerate and become due
and payable in cash upon the Transaction Closing Date (as defined below);
provided, however, that if such Change of Control is later abandoned prior to
the Transaction Closing Date, no acceleration shall be deemed to have occurred
and no payment shall be required pursuant to this Section 6.

 

“Change of Control” shall mean (i) any acquisition of the Company, or such
subsidiary or subsidiaries of the Company the assets of

which constitute all or substantially all of the assets of

 

7

--------------------------------------------------------------------------------


 

the business of the Company and its subsidiaries taken as a whole, by means of
merger, consolidation or other form of corporate reorganization in which the
stockholders of the Company holding the right to vote with respect to matters
generally immediately preceding such acquisition do not own a majority of the
outstanding shares or other equity interests of the surviving or acquiring
corporation, (ii) a sale, lease or transfer of all or substantially all of the
assets of the Company, whether pursuant to a single transaction or a series of
related transactions or a plan (which assets shall include for these purposes
the assets of the Company’s subsidiaries), or (iii) any consolidation or merger
of the Company into or with any other entity or entities which results in the
exchange of fifty percent (50%) or more of the outstanding capital stock of the
Company for securities or other consideration issued or paid or caused to be
issued or paid by any such entity or entities or affiliate(s) thereof (other
than a merger to reincorporate the Company in a different jurisdiction or a
merger or consolidation in which the stockholders of the Company immediately
preceding such merger or consolidation own a majority of the shares or other
equity interest of the surviving entity resulting from such merger or
consolidation).

 

(b)                                 In the event of a Change of Control, in
addition to payment of Principal described in Section 6(a) above, the
Acquisition Premium Amount (as defined below) shall be due and payable in cash
upon the Transaction Closing Date.  If the Company exercises its right to pay or
prepay Principal in whole or in part, including in exchange for Common Stock,
pursuant to Article 5 above, during the period beginning six (6) months prior to
an Announcement Date (as defined below) and ending on the Transaction Closing
Date, the Company shall, notwithstanding the prepayment of such Principal,
continue to be obligated to pay the Holder upon the Transaction Closing Date the
Acquisition Premium Amount (but only if the Company would have otherwise been
obligated to pay the Holder such Acquisition Premium Amount had the Company not
earlier prepaid such Principal).

 

7.                                      Binding Effect.  Except as otherwise
expressly provided herein and subject to any restrictions on transfer under
applicable securities laws, the provisions hereof shall inure to the benefit of
and be binding upon each of the parties, the successors and assigns of the
Company, and the heirs, devisees, executors, administrators, representatives,
successors and assigns of the Holder.

 

8.                                      Notices.  Any notice or other
communication or payment required or permitted hereunder shall made pursuant to
the notice provisions set forth in the Agreement.

 

9.                                      Governing Law.  This Note shall be
governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to the conflict of laws principles thereof.

 

10.                               Severability. If any provision of this Note is
determined to be invalid, void or unenforceable, in whole or in part, this
determination will not affect any other provision of this Note, and the
provision in question shall be modified so as to be rendered valid and
enforceable and the Company and the Holder additionally shall take all such
reasonable further actions as are necessary to give each other the intended
benefit of such provision.

 

11.                               Entire Agreement.  Together with that certain
Settlement Agreement and Mutual Release, dated as of February 23, 2004, by and
among the Company and the Holder,

 

8

--------------------------------------------------------------------------------


 

among others (the “Settlement Agreement”), and the other Transaction Agreements
(as such term is defined in the Settlement Agreement), this Note and the
Agreement constitute the full and entire understanding and agreement between the
parties with regard to the subject matter hereof and thereof, and supersede all
prior agreements and understandings between the Company and the Holder with
respect to the subject matter hereof and thereof.  The Note may be modified or
amended and the terms hereof may be waived, in each case, only by an instrument
in writing executed by the Company and the Holder.

 

12.                               Interpretation.

 

(c)                                  The parties acknowledge that each party has
reviewed this Note, and no provision of this Note shall be interpreted for or
against any party because such party or its representative drafted such
provision.

 

(d)                                 “Acquisition Premium Amount” shall mean, in
the event of a Change of Control, an amount in cash equal to the difference
between (1) the product of (a) the Change of Control Value (as defined below),
multiplied by (b) the quotient of (i) Principal of this Note as of the
Transaction Closing Date, divided by (ii) $16,100,000 (for purposes of clause
(i), without regard to any repayment of such Notes that has occurred within six
(6) months prior to the Announcement Date or on or after the Announcement Date
through the Transaction Closing Date), less (2) any Principal paid during the
six (6) months prior to the Announcement Date or on or after the Announcement
Date through the Transaction Closing Date, including any Principal paid on the
Transaction Closing Date pursuant to Section 6(a) above.  For purposes of clause
(2) of the preceding sentence, the amount of Principal paid during the six (6)
month period shall equal (a) in the case of payments made in the form of cash,
the amount of cash paid or (b) in the case of payments made in the form of
shares of Common Stock, the value of any such shares held by the Holder on the
Transaction Closing Date (based on the closing price on the day immediately
prior to the Transaction Closing Date) plus the net sales proceeds received by
the Holder from the sale of any such shares prior to the Transaction Closing
Date.

 

(e)                                  “Change of Control Value” shall mean five
percent (5.0%) of the aggregate consideration received upon consummation of the
Change of Control (the “Transaction Closing Date”) (1) in an asset sale
transaction, by the Company and/or its subsidiaries, net of corporate taxes,
transaction expenses and amounts paid on Senior Indebtedness, or (2) in other
Change of Control transactions, by the Company’s stockholders and the holders of
Notes issued pursuant to the Agreement.

 

(f)                                    “Announcement Date” shall mean the
earliest public announcement of any of (A) the Change of Control, (B) the
process of negotiating the Change of Control or (C) the process for sale of the
Company that gave rise to the Change of Control.

 

13.                               Collection Costs.  The Company promises to pay
any and all costs of collection, including reasonable attorneys’ fees, incurred
in the collection of this Note following an Event of Default.

 

14.                               Waiver by the Company.  The Company hereby
waives demand, notice, presentment, protest and notice of dishonor with respect
to the enforcement of this Note in

 

9

--------------------------------------------------------------------------------


 

accordance with its express terms.  The Company will not report any deduction
for interest with respect to the Notes for purposes of determining its federal,
state and local income and franchise taxes (or for purposes of any comparable
taxes).

 

15.                               Successors and Assigns.  Subject to applicable
law, the Holder may assign, transfer, distribute or otherwise dispose of (by
operation of law or otherwise) this Note, in whole or in part, or its rights or
obligations under the Agreement, or any interests therein, including without
limitation through subdivision of this Note, without the written consent of the
Company.  Any transfer of the Note or portion thereof shall be registered with
the Company by submission to it of the Note, together with the annexed
Assignment Form attached hereto as Schedule A duly completed and executed. 
After the receipt by the Company of the Note and the Assignment Form so
completed and executed and after compliance with all conditions hereunder, the
Company will issue and deliver to the transferee a new unsecured subordinated
promissory note (representing the portion of Principal of the Note so
transferred) otherwise having the same terms and provisions as this Note, which
the Company will register in the new holder’s name.  In the event of a partial
transfer of the Note, the Company shall concurrently issue and deliver to the
transferring holder a new unsecured subordinated promissory note that reflects
the balance of Principal of the Note not so transferred and that otherwise is
upon the same terms and conditions as this Note.  Upon the due delivery of this
Note for transfer, the transferee holder shall be deemed for all purposes to
have become the holder of the portion of the Note so transferred, effective
immediately prior to the close of business on the date of such delivery,
irrespective of the date of actual delivery of the new unsecured subordinated
promissory note representing such portion of this Note so transferred to the
transferee.

 

The Company shall not assign, transfer or otherwise dispose of (by operation of
law or otherwise) its rights or obligations under or in this Note without the
prior written consent of the Holder.  Any purported assignment, transfer or
other disposition by the Company, except as permitted herein, shall be null and
void.

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed in its
corporate name and this Note to be dated, issued and delivered, all on the date
first above written.

 

 

 

AKSYS, LTD.

 

 

 

 

 

By:

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

Schedule A

 

ASSIGNMENT FORM

 

To:                              Aksys, Ltd.

 

The undersigned hereby assigns and transfers this Note, or portion thereof or
interest therein, to:

 

 

(Insert assignee’s social security or tax identification number)

 

 

 

 

(Print or type assignee’s name, address and postal code)

 

and irrevocably appoints

 

to transfer this Note on the books of the Company.

 

Date:

 

 

[Holder]

 

 

 

By

 

 

 

Name:

 

Title:

 

(Sign exactly as your name appears on the face of this Note)

 

11

--------------------------------------------------------------------------------